A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
In view of Applicant’s amendments/remarks, all the previous rejections and/or objections are hereby withdrawn.

The terminal disclaimer filed on November 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application 15233779 (‘779), U.S. Patent Nos. 9114127 (‘127) and 9504641 (‘641) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

D. Guerra on November 1, 2021.

The application has been amended as follows: 
In the claims:
4.  (currently amended) The method according to claim 1, wherein said fibrinogen-coated albumin nanospheres are prepared by mixing fibrinogen at a ratio of 2.5 parts fibrinogen per 100 parts of albumin nanospheres (w/w).
5.  (currently amended) The method according to claim 1, wherein said fibrinogen-coated albumin nanospheres are prepared by mixing fibrinogen at a ratio of 5 parts fibrinogen per 100 parts of albumin nanospheres (w/w).
7.  (currently amended) The method according to claim 1, wherein said suspension is prepared by:
	adding a  glutaraldehyde solution to an albumin solution and mixing to produce a first solution; and
adding an alcohol solution of ethyl alcohol, sodium chloride and glutaraldehyde to said first solution to produce an initial suspension.
15.  (currently amended) The method according to claim 10, wherein said fibrinogen-coated albumin nanospheres are prepared by mixing fibrinogen at a ratio of 2.5 parts fibrinogen per 100 parts of albumin nanospheres (w/w).
16.  (currently amended) The method according to claim 10, wherein said fibrinogen-coated albumin nanospheres are prepared by mixing fibrinogen at a ratio of 5 parts fibrinogen per 100 parts of albumin nanospheres (w/w).
is prepared by:
	adding a  glutaraldehyde solution to an albumin solution and mixing to produce a first solution; and
adding an alcohol solution of ethyl alcohol, sodium chloride and glutaraldehyde to said first solution to produce an initial suspension.

	Claims 1-5, 7-16, 18-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656